United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2338
                       ___________________________

                                    David Ditter

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Nebraska Department of Correctional Services; Scott Frakes, in his individual &
   official capacity; Randy T. Kohl, MD, in his individual & official capacity;
Correct Care Solutions; Ronald Ogden, DDS, in his individual & official capacity;
                Lisa Mathews, in her individual & official capacity

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: February 1, 2019
                            Filed: February 5, 2019
                                 [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Nebraska inmate David Ditter appeals following the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Viewing the record in a
light most favorable to Ditter, and drawing all reasonable inferences in his favor, we
find that the district court properly granted summary judgment. See Laganiere v. Cty.
of Olmsted, 772 F.3d 1114, 1116 (de novo review). We also find no error in the
district court’s denial of Ditter’s motions to add information to the record, and to
preserve specific evidence for trial.2 Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.
                          ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      2
        We have not considered claims Ditter has waived, evidence that was not part
of the summary judgment record, or matters Ditter raises for the first time on appeal.
See Combs v. Cordish Cos., 862 F.3d 671, 678 n.9 (8th Cir. 2017) (this court
considers only evidence that was before district court when summary judgment ruling
was made); Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (where there is no
meaningful argument on claim in opening brief, it is deemed waived); Stone v. Harry,
364 F.3d 912, 914-15 (8th Cir. 2004) (declining to consider pro se appellant’s new
allegations, arguments, and claims).

                                         -2-